 In the Matter of MAURICE SACHS AND ROSE SACHS, D/B/A UNITEDGENERATOR AND ARMATURE SERVICE, EMPLOYERSandAMALGAMATEDLOCAL 453, UNITED AUTOMOBILE, AIRCRAFT AND AGRICULTURALIMPLEMENT WORKERS OF AMERICA (UAW-CIO), PETITIONERCase No. 13-R-3983.-Decided February 5,1947Weiss and Robens,byMr. Robert Weiss,of Chicago, Ill., for theEmployers.Meyers, Meyers and Rothstein,byMessrs. Irving Meyers, EdmundHatfield,andDavid B. Rothstein,of Chicago, Ill., for the Petitioner.Mr.,Thomas B. Sweeney,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, hearing in this case was held at Chicago,Illinois, on November 7, 1946, before Robert T. Drake, hearing officer.The hearing officer's rulings made at the hearing are free from preju-dicial error and are hereby affirmed.At the close of the hearing, theEmployers moved to dismiss the petition for lack of evidence.Thehearing officer referred this motion to the Board for consideration anddisposition.Having considered the entire record herein, the Boardhereby denies such motion.Upon the entire record in the case, the National Labor RelationsBoard makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYERSMauriceSachs and Rose Sachs, co-partners, doingbusiness asUnited Generator and Armature Service, are engaged in the repairof electrical starters and generators.For that purpose they maintaina plant in Chicago, Illinois.The principal raw materials used bythe Employers in the operation of their business are copper wire, in-sulation and casings.During the period from January 1, 1946 toNovember 1, 19461 the Employers rendered services valued at approxi-mately $50,000, about 50 percent of this amount representing billings72 N. L. R. B., No. 76-405 406DECISIONSOF NATIONALLABOR RELATIONS BOARDto customers located outside the State of Illinois.The services thussupplied are performed on motors and generators which are shippedto the Employers' plant and, when repairs are completed, are shippedback to the customers.We find that the Employers are engaged in commerce within themeaning of the National Labor Relations Act.II.THE ORGANIZATIONINVOLVEDThe Petitioner is a labor organization affiliated with the Congressof Industrial Organizations, claiming to represent employees of theEmployers.III.THE QUESTION CONCERNING REPRESENTATIONThe Employers refuse to recognize the Petitioner as the exclusivebargaining representative of employees of the Employers until thePetitioner has been certified by the Board in an appropriate unit.We find that a question affecting commerce has arisen concerningthe representation of employees of the Employers within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe Petitioner claims as appropriate a unit composed of all pro-duction and maintenance employees, excluding supervisory and cleri-caf employees.The Petitioner would exclude as supervisors em-ployeesMarome, Brennan and Mayer, while the Employers wouldinclude them.Maurice Sachs personally directs the operations of the partnershipwhich employs approximately 18 or 20 people.He alone is possessedof authority to employ or discharge personnel.Employees Marome, Brennan and Mayer, whom the Union wouldexclude from the unit because of their alleged supervisory status,perform the following functions :Marome directs the work of six or seven employees, assigns work tothem, tests and checks completed work and instructs new employees.Brennan takes charge in the absence of Sachs, waits on customers,opens the plant in the morning, fires the furnace, works in the shippingdepartment, tests completed work and acts as head of the generatordepartment composed of three employees.Mayer works with Bren-nan and also in the office and shipping department.None of the three above-named employees are authorized to hiredischarge, discipline, or make effective recommendations concerningpersonnel matters.We are of the opinion that none of these three UNITED GENERATOR AND ARMATURESERVICE407employees are supervisors within the Board's customary definition.Accordingly,we shall include them in the unit.We find that all the Employers'production and maintenance em-ployees,' excluding clerical employees and all supervisory employeeswith authority to hire, promote,discharge,discipline,or otherwiseeffect changes in the status of employees,or effectively recommendsuch action,constitute a unit appropriate for the purposes of collec-tive bargaining within the meaning of Section 9(b) of the Act.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with Maurice Sachs and Rose Sachs,d/b/a United Generator and Armature Service, Chicago, Illinois, anelection by secret ballot shall be conducted as early as possible, but notlater than thirty (30) days from the date of this Direction, underthe direction and supervision of the Regional Director for the Thir-teenth Region, acting in this matter as agent for the National LaborRelationsBoard, and subject to Sections 203.55 and 203.56, ofNational Labor Relations Board Rules and Regulations-Series 4,among the employees in the unit found appropriate in Section IV,above, who were employed during the pay-roll period immediatelypreceding the date of this Direction, including employees who did notwork during said pay-roll period because they were ill or on vacationor temporarily laid off, and including employees in the armed forcesof the United States who present themselves in person at the polls,but excluding those employees who have since quit or been dischargedfor cause and have not been rehired or reinstated prior to the date ofthe election, to determine whether or not they desire to be representedby Amalgamated Local 453, United Automobile, Aircraft and Agri-cultural Implement Workers of America (UAW-CIO), for the pur-poses of collective bargaining.'The unit includes George Hill, a part-time employee, Patrick Brennan,Sue Maromeand Leonard Mayer.